DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub No. 2016/0272217).
	Regarding claims 1, 19, and 20, Kim teaches driving state detection method, comprising:
a memory, configured to store a computer program; and a processor, configured to execute the computer program stored in the memory (See [0030] does not explicitly teach a processor and memory for storing a computer program; however, a person of ordinary skill in the art that a controller that carries out the steps taught by Kim requires a processor and memory for storing the algorithm steps described by Kim.), 
wherein when the computer program is executed, the processor is caused to execute:
performing head pose detection and eye state detection on a driver image to obtain head pose information and eye state information (See abstract and [0032];
determining whether a deviation angle of a head location of a driver exceeds a preset range according to head location information of the driver in the driver image determined based on the head pose information (See Fig. 6 and [0036]);
in response to determining that the deviation angle of the head location of the driver exceeds the preset range or in response to determining that the deviation angle of the head location of the driver does not exceed the preset range (Fig. 3, [0001], [0007], and [0011] teaches a two step process where only one of the first step sensor readings must indicate a “prelude of drowsiness” before proceeding to the second step of the determination.  “Detect positions of the head, nose or neck” is one of the potential sensor readings that indicates a prelude of drowsiness and in response to this sensor reading, the process would move to step 2. “Detect positions of head, nose or neck” is only one of a few potential sensor readings that cause the process to proceed to step 2.  Therefore, the first prelude step will move to step 2 of the process in cases where the head location meets a threshold or in cases where head position does not meet the head position threshold but another sensor reading does meet a threshold.  Fig. 6 and [0036] teach that the head location threshold requires head position to move to a specified angle threshold.), determining detection results of fatigue state and distraction state of the driver according to the head pose information and the eye state information (See [0038]).
Regarding claim 18, Kim teaches performing alarm or intelligent driving control according to a state detection result of the driver, wherein the state detection result of the driver comprises any one or more of the following: a detection result of fatigue state, a detection result of distraction state, or a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683